DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“liquid processing module” in claim 1-4 and 6-7 and “first liquid processing module” and second “liquid processing module” in claim 5 interpreted as a nozzle, spin chuck, and collection cup [0048] and equivalents thereof.
“device configured  to automatically replace a completely used chemical” in claim 1-7 interpreted as two arms [0031] and equivalents thereof.
“exposure device” in claim 5 for which no corresponding structure was found.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 limitation “exposure device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites in lines 2-6 that the processing block includes a first liquid processing module and a second liquid processing module. This limitation is unclear because the claim is dependent from claim 1 which has already required that the processing block includes a liquid processing module configured to perform a liquid process (see lines 3-4 of claim 1). It is unclear if the processing block of claim 5 includes a liquid processing module, a first liquid processing module, and a 
Claim 5 limitation “exposure device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification merely recites an exposure device and the figures demonstrate it as box D5 with no structure demonstrated or disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purpose of examination on the merits, the claim limitation will be interpreted as inclusive of any exposure device. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 6 and 7, the claims refer to “a loading/unloading opening”. This is unclear because claim 1 recites a loading/unloading port. It is unclear if these are the same structure or if there is a separate loading/unloading opening from the loading/unloading port. For purpose of examination on the merits, these are being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-171258 of Nakano, hereinafter Nakano (citing translation provided with a copy of the document in the IDS filing on 10/29/2019) in view of JP 2000-031000 of Tomizawa, hereinafter Tomizawa (citing translation provided with a copy of the document in the IDS filing  on 10/29/2019).
Regarding claim 1, Nakano teaches a substrate processing apparatus (100 and 101 Fig 1-3) comprising: a carrier block (11 Fig 1-3) to which a carrier accommodating multiple substrates is loaded (see carrier “C” with stack of wafer substrates “W”); a processing block (20, 30, 40 Fig 2-3), horizontally arranged in parallel with the carrier block (Fig 2 and 3, see arrangement), including a liquid processing module (31 Fig 3 and translation [0049], note it teaches a nozzle, cup, and spin chuck) configured to perform a liquid process on a substrate unloaded from the carrier within the carrier block by supplying a chemical liquid to the substrate (translation [0049]); and a chemical liquid block arranged in a row to be parallel with the carrier block (10 including chemical container storage 60 Fig 3) and the processing block and configured to accommodate multiple chemical liquid containers each storing the chemical liquid to be supplied to the liquid processing module (See multiple containers in Fig 6), wherein the chemical liquid block includes: a container arrangement section in which the multiple chemical liquid containers are arranged in a direction orthogonal to an arrangement direction of the carrier block and the processing block (see portion 60 in Fig 3 and 6, note it is orthogonal to the front to back arrangement or a vertical direction of the two structures). Nakano fails to teach a loading/unloading port through which the chemical liquid container is loaded and unloaded and a device configured to automatically replace a completely used chemical liquid container with a new chemical liquid container between the container arrangement section and the loading/unloading port. In the same field of 
Regarding claim 2, the combination remains as applied to claim 1 above. The path for the substrate of Nakano is through the chemical block (block 10 and 60, together as one block, Fig 2-3). 
Regarding claim 4, the chemical liquid block (structures 10 and 60 as one block Fig 2-3) of Nakano is between the carrier block (11, Fig 2-3) and the processing block (20, 30, and/or 40 Fig 2-3).
Regarding claim 5, the processing block of Nakano includes a module to perform liquid coating (SC or 30 Fig 2-3 and translation [0043-0044], see [0049] for teaching of cup, spin chuck and nozzle) and a module to perform a developing process (SD or 40 Fig 2-3 and translation [0053-0054] and structure of a cup spin chuck and nozzle [0054]), an interface block (50 Fig 2-3 and translation [0062]) connected to an exposure device (translation [0066]) to transfer the substrate between the processing block and the exposure device at a side opposite to the carrier block when viewed from the 
Regarding claim 6, the combination remains as applied to claim 1 above. The opening (or port) to the loading and unloading of the containers is on the right or left side (Fig 2 and 3, see cabinet 60). The carrier and processing block are in a front to back direction (Fig 2-3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Tomizawa as applied to claim 2 above, and further in view of US Patent Application Publication 2003/0051995 of Nobata et al., hereinafter Nobata.
Regarding claim 3, Nakano fails to teach the path for the substrate is surrounded by a cylindrical member extended in a moving direction of the substrate. In the same field of endeavor of a substrate liquid processing apparatus with bulk wafer loading (abstract and Fig 1) Nobata teaches the wafer passing includes a wafer passing box 110 (Fig 1) in a cylindrical shape (note it extends in the direction of movement of the substrate, Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nakano to include the passing unit of Nobata because Nobata teaches this shape and structure allows for passing of the wafer between stations of the apparatus with different modules or stations.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Tomizawa as applied to claim 1 above, and further in view of JP 2013-102235 of Kamikawa et al., hereinafter Kamikawa (citing machine translation provided herewith).
Regarding claim 7, the combination of Nakano in view of Tomizawa remains as applied to claim 1 above. The opening (or port) to the loading and unloading of the containers is on the right or left side (Fig 2 and 3, see cabinet 60). Nakano fails to teach an opening on a ceiling portion surrounding the chemical liquid block. It is initially note that the placement of the opening of the chemical liquid block represents a mere rearrangement of parts of the opening position of Nakano. Further, in the same field of endeavor of semiconductor manufacturing apparatuses (translation [0002]), Kamikawa teaches that additional wafer containers may be loaded by a sidewall opening (210) or a ceiling opening (22 Fig 6) (translation [0031]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Nakano to include a ceiling port for loading of the chemical containers because Kamikawa demonstrates this is a functional alternative for loading containers into the apparatus and teaches the fabrication factory includes ceiling transportation racks for transferring structures [0016] and that this arrangement maximizes use of available space [0031] (discussion of horizontal direction space vs the height space). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0000240 teaches a cylindrical structure for holding the wafers (51 Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716         

/KEATH T CHEN/Primary Examiner, Art Unit 1716